Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite since it defines the reflective particulate material in terms of its properties alone with no indication as to the composition of these particles. See Ex parte Spacht 165 USPQ 409 (PO BdPatApp 1969); Ex parte Slob 157 USPQ 172 (PO BdPatApp 1967); Ex parte Pulvari 157 USPQ 169 (PO BdPatApp 1966). 
	Claims 2-7 are indefinite as to what is the material or composition of the particulate mixture which is used to produce the reflective particle material. The claims only define the material in terms of its properties, in that it is reflective when calcined, that it can be calcined and that a slurry of the material can be spray dried. Thus the material being treated by the claimed process is being defined in terms of its properties alone. Thus these claims are indefinite. 
	These claims are also indefinite as to what is meant by “a reflective particulate material”. It is unclear if this phrase means the material produced by the claimed process has the properties of the reflective particulate material of claim 1, that they are a solar reflective material having a bulk total solar reflectance of 70% or greater as taught in paragraphs [0007] and [0022] or if they are particulate materials that exhibits reflectance, in general  i.e. a material which reflects light or other radiation, and thus read on any inorganic materials and organic materials which can be calcined so as to produce an article that reflects light or other radiation, such as UV or IR light. 
Claim Interpretation
	The Examiner is interpreting the phrase “reflective particulate material” as being solar reflective materials having a bulk total solar reflectance of 70% or greater as taught in the specification and thus is the broadest reasonable interpretation based on the teachings in the specification.
	The crushing limitation of claim 5, where the spray dried material is crushed in a crusher with a gap setting of 0.06-0.07 inches, is being given weight since the apparatus limitation of crusher with a gap setting of 0.06-0.07 inches affects the claimed process in a manipulative sense and affects the properties of the produced reflective particulate material. It is noted that none of the art of record teach crushing or pulverizing the taught spray dried kaolin with a crusher having a gap setting of 0.06-0.07 inches and there is no suggestion in the art to use this particular crusher in the taught generic pulverizing or crushing steps. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. patent 4,830,673 or 3,586,523.
Both of these references teach producing calcined kaolin particulate material by preparing an aqueous slurry of kaolin, one of the materials disclosed by applicants for producing a solar reflective material having a bulk total solar reflectance of 70% or greater; spray drying the slurry; pulverizing, or crushing, the spray dried materials; and heating and calcining the pulverized or crushed material (‘673:col. 3, lines 1-16 and ‘523:col. 4, lines 47-70 and example 1). This is the claimed process and therefore must produce a reflective particulate material. The reference clearly anticipate the claimed process.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. patent application publication 2019/0225545.
This reference teaches producing calcined kaolin particulate material by preparing an aqueous slurry of kaolin, one of the materials disclosed by applicants for producing a solar reflective material having a bulk total solar reflectance of 70% or greater; spray drying the slurry; pulverizing, or crushing, the spray dried materials; and heating and calcining the pulverized or crushed material (para 47-68). The preferred calcination temperature range is 2115-2220oF, or about 1157-1215oC. This temperature range falls within the range of claim 3. This is the claimed process and therefore must produce a reflective particulate material. The reference clearly anticipate the claimed process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 3,586,523; U.S. patent 4,830,673 or U.S. patent application publication 2019/0225545.
	As discussed above, all three reference anticipate the claimed process. The calcination temperature ranges of 900-1100oC in US 4,830,673; 1600-2300oF or about 871-1260oC in US 3,586,523 and 1050-1300oC in US 2019/0225545 all overlap the claimed temperature ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Thus the references all suggest the claimed processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/4/22